DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
There does not appear to be any overlapping subject matter requiring a Double Patenting over US Patent 10,548,743 or US Patent 9,901,459 currently.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbec (US 20030074063) in view of Castro (US 6004326).
With respect to claim 1, Gerbec teaches a method for delivering an intervertebral implant (e.g. fig. 2 below), said method comprising: removing at least a portion of an intervertebral disc creating an intervertebral space between adjacent vertebral bodies (see fig. 7a, 8 and 9), wherein the intervertebral implant comprises: a first endplate (12) having an upper surface (22) and a lower surface (20) (see fig. 2 below), wherein the first endplate comprises a first side wall (38) that extends from the first endplate (see fig. 

    PNG
    media_image1.png
    609
    711
    media_image1.png
    Greyscale

Gerbec does not appear to teach inserting an endoscopic tube into the intervertebral space; and introducing the intervertebral implant into the intervertebral space through the endoscopic tube.
Castro, drawn to methods for delivering intervertebral implants (see abstract), teaches inserting an endoscopic tube (cannula/retractor 100) into the intervertebral space (see fig. 23, col. 6 lines 15-25, col. 13 lines 34-61); and introducing the intervertebral implant into the intervertebral space through the endoscopic tube (see col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gerbec to include inserting an endoscopic tube into the intervertebral space; and introducing the intervertebral implant into the intervertebral space through the endoscopic tube, in view of Castro, in order to provide known instrumentation for performing a procedure in a minimally invasive manner.
As for claim 2, Gerbec, as modified by Castro, further teaches the method of claim 1, wherein the first side wall is integral with the first endplate and the second side wall is integral with the second endplate (see fig. 2 above).
As for claim 3, Gerbec, as modified by Castro, further teaches the method of claim 1, wherein the intervertebral implant further comprises: an engagement mechanism (49-51, 60, 86-89, 100) for engaging the first sidewall to the second sidewall and configured to provide a selective height between the first endplate and the second endplate (see para. 55 and fig. 2 above).
As for claim 4, Gerbec, as modified by Castro, further teaches the method of claim 3, wherein the engagement mechanism comprises a plurality of rails (e.g. teeth) along a length of an outer portion of the first sidewall from a proximal end to a distal end (see fig. 2 below) and a plurality of grooves (spaces between teeth 100) along a length of an inner portion of the second sidewall from a proximal end to a distal end for selective engagement with the one or more rails (see fig. 2 below).

    PNG
    media_image2.png
    599
    617
    media_image2.png
    Greyscale

As for claim 5, Gerbec, as modified by Castro, further teaches the method of claim 4, wherein the first sidewall comprises a wall extending from a first side (e.g. front), a second opposing side (e.g. back) and a distal end (26) of the first endplate (see fig. 2 below), and the second sidewall comprises a wall extending from a first side (e.g. front), a second opposing side (e.g. back) and a distal end (78) of the second endplate (see fig. 2 below).

    PNG
    media_image3.png
    573
    620
    media_image3.png
    Greyscale

As for claim 6, Gerbec, as modified by Castro, further teaches the method of claim 5, wherein the intervertebral implant further comprises: an opening (150+ the opening to receive 170) between a proximal end of the first endplate and a proximal end of the second endplate configured to allow placement of an implant holder (164, 162) therein (see fig. 7a, 7b).
As for claim 7, Gerbec, as modified by Castro, further teaches the method of claim 6, wherein the intervertebral implant further comprises: an implant holder interface 
As for claim 8, Gerbec, as modified by Castro, further teaches the method of claim 6, wherein the intervertebral implant further comprises: an end cap interface (111, 112) provided along an outer portion of the second sidewall at opposing ends (e.g. left and right ends) (see fig. 6a).
As for claim 9, Gerbec, as modified by Castro, further teaches the method of claim 8, wherein the intervertebral implant further comprises: an end cap (16/152) secured to the end cap interface of the second sidewall engaging a wall of the lower surface of the first endplate and the upper surface of the second endplate (see fig. 6b below), the end cap configured to prevent displacement of the first endplate with respect to the second endplate (see para. 62-63).
As for claim 10, Gerbec, as modified by Castro, further teaches the method of claim 9, wherein the end cap seals the opening between the proximal end of the first endplate and the proximal end of the second endplate (see fig. 6b, para. 65 and note that gap 150 is sealed).
As for claim 11, Gerbec, as modified by Castro, further teaches the method of claim 10, wherein the intervertebral implant further comprises: a securing mechanism (prongs at distal ends) in the end cap for securing the intervertebral implant to a vertebral body above the first endplate and a vertebral body below the second endplate 
As for claim 15, Gerbec, as modified by Castro, further teaches the method of claim 1, wherein the intervertebral implant further comprises: one or more slots (40) between the upper surface of the first endplate to the lower surface of the first endplate configured to allow fusion of bone growth inducing material within the intervertebral implant and a vertebral body above the first endplate (see para. 46, 50); and one or more slots (40) extending from the upper surface of the second endplate to the lower surface of the second endplate configured to allow fusion of bone growth inducing material within the intervertebral implant and a vertebral body below the second endplate (see para. 46, 50).
As for claim 16, Gerbec, as modified by Castro, further teaches the method of claim 1, wherein an upper surface of the first endplate comprises texturing (42) for engaging with a vertebral body and a lower surface of the second endplate comprises texturing (42) for engaging with a vertebral body (see para. 47).
With respect to claim 17, Gerbec teaches a method for delivering an intervertebral implant (10) (see abstract), wherein the intervertebral implant comprises: an upper endplate (12) having a proximal end (24), a distal end (26), a first side (left side) and an opposing second side (right side); a lower endplate (14) having a proximal end (72), a distal end (78), a first side (left side) and an opposing second side (right side); a first sidewall extending along a periphery of the first side, distal end and second side of the upper endplate towards the lower endplate (see fig. 2 below); a second sidewall extending along a periphery of the first side, distal end and second side of the 

    PNG
    media_image4.png
    665
    757
    media_image4.png
    Greyscale

Gerbec does not appear to teach said method comprising: removing at least a portion of an intervertebral disc creating an intervertebral space between adjacent 
Castro, drawn to methods for delivering intervertebral implants (see abstract), teaches removing at least a portion of an intervertebral disc creating an intervertebral space between adjacent vertebral bodies (see fig. 22); inserting an endoscopic tube (cannula/retractor 100) into the intervertebral space (see fig. 23, col. 6 lines 15-25, col. 13 lines 34-61); and introducing the intervertebral implant into the intervertebral space through the endoscopic tube (see col. 13 lines 34-61) in order to provide known instrumentation for performing a procedure in a minimally invasive manner (see col. 6 lines 14-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gerbec to include removing at least a portion of an intervertebral disc creating an intervertebral space between adjacent vertebral bodies; inserting an endoscopic tube into the intervertebral space; and introducing the intervertebral implant into the intervertebral space through the endoscopic tube, in view of Castro, in order to provide known instrumentation for performing a procedure in a minimally invasive manner.
As for claim 18, Gerbec, as modified by Castro, further teaches the method of claim 17, wherein the intervertebral implant further comprises: an end cap (16, 152) secured to the second sidewall engaging a wall of the upper endplate and the lower endplate (see fig. 6b), the end cap configured to retain a selected height between the 
As for claim 19, Gerbec, as modified by Castro, further teaches the method of claim 17, wherein the intervertebral implant further comprises: one or more slots (40) in the upper endplate configured to allow fusion of bone growth inducing material within the intervertebral implant and a vertebral body above the upper endplate (see para. 46); and one or more slots (40) in the lower endplate configured to allow fusion of bone growth inducing material within the intervertebral implant and a vertebral body below the lower endplate (see para. 50).
As for claim 20, Gerbec, as modified by Castro, further teaches the method of claim 17, wherein the engagement mechanism comprises a plurality of rails (teeth) along a length of an outer portion of the first sidewall from a proximal end to a distal end (see fig. 2 below) and a plurality of grooves (spaces between teeth) along a length of an inner portion of the second sidewall from a proximal end to a distal end for selective engagement with the one or more rails (see fig. 2 below).




    PNG
    media_image2.png
    599
    617
    media_image2.png
    Greyscale


Claims 1, 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valdevit et al. (US 20100049324) in view of Castro (US 6004326).
With respect to claims 1, 3, 4 and 14, Valdevit teaches a method for delivering an intervertebral implant (see abstract), wherein the intervertebral implant comprises: a first endplate (14) having an upper surface and a lower surface (e.g. top and inner surfaces), wherein the first endplate comprises a first side wall that extends from the first endplate 

    PNG
    media_image5.png
    443
    474
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    611
    707
    media_image6.png
    Greyscale


Castro, drawn to methods for delivering intervertebral implants (see abstract), teaches removing at least a portion of an intervertebral disc creating an intervertebral space between adjacent vertebral bodies (see fig. 22); inserting an endoscopic tube (cannula/retractor 100) into the intervertebral space (see fig. 23, col. 6 lines 15-25, col. 13 lines 34-61); and introducing the intervertebral implant into the intervertebral space through the endoscopic tube (see col. 13 lines 34-61) in order to provide known instrumentation for performing a procedure in a minimally invasive manner (see col. 6 lines 14-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Valdevit to include removing at least a portion of an intervertebral disc creating an intervertebral space between adjacent vertebral bodies; inserting an endoscopic tube into the intervertebral space; and introducing the intervertebral implant into the intervertebral space through the endoscopic tube, in view of Castro, in order to provide known instrumentation for performing a procedure in a minimally invasive manner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773